PER CURIAM.
This appeal seeks our review of the Final Judgment rendered in the trial court. Within the framework of the subject Final Judgment the able trial judge made specific findings, “ . '. . from the facts and evidence before the court . . . ”, and arrived at conclusions of law.
We cannot review legal conclusions unless all the facts upon which they are based are presented to us.
The record on appeal does not contain the testimony adduced and considered at the final hearing. Accordingly, the decision of the trial court is affirmed. See Jackson v. Granger Lumber Company, Inc., 275 So.2d 555 (Fla.App. 1st 1973); and Haller v. Santona Land Corp., 275 So.2d 591 (Fla.App. 1st 1973).
Affirmed.
McCORD, Acting C. J., SMITH, J., and FULLER, RICHARD S., Associate Judge, concur.